The State of TexasAppellee/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 12, 2015

                                      No. 04-14-00374-CR

                                      Luis Arnaldo BAEZ,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR6881
                       Honorable Philip A. Kazen, Jr., Judge Presiding


                                         ORDER
        On March 23, 2015, Appellant filed his original brief. On April 6, 2015, this court struck
the brief and denied Appellant’s motion for leave to extend word count. On April 16, 2015,
Appellant filed an amended brief in compliance with the Texas Rules of Appellate Procedure.
Appellant’s brief is hereby filed as of April 16, 2015. The State’s brief is due May 18, 2015.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court